934 F.2d 320Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gregory Kirk BELL, Defendant-Appellant.
No. 91-6260.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CR-85-89;  CA-89-974-R)
Gregory Kirk Bell, appellant pro se.
Karen Breeding Peters, Assistant United States Attorney, Roanoke, Va., for appellee.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Gregory Kirk Bell, a federal prisoner, brought this 28 U.S.C. Sec. 2255 petition challenging his conviction for conspiracy to possess with intent to distribute cocaine and marijuana.  He raised two claims before the district court.  First, he alleged that he was denied his right to counsel of choice when his lead attorney became unavailable, leaving the attorney's associate to complete the trial.  Second, he claimed that the introduction of certain evidence violated the double jeopardy clause.


2
Bell raised these same claims on the direct appeal of his conviction, and this Court found them to be without merit.  United States v. Ryan, No. 86-5055 (4th Cir.  Oct. 1, 1987) (unpublished), cert. denied, 487 U.S. 1218 (1988).  Because Bell has had a full and fair opportunity to litigate these claims on direct appeal, and because there has been no intervening change in the law, he cannot raise them on collateral attack.    Boeckenhaupt v. United States, 537 F.2d 1182 (4th Cir.), cert. denied, 429 U.S. 863 (1976).  Therefore, we affirm the district court's denial of the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


3
AFFIRMED.